Title: Benjamin Harrison to Virginia Delegates, 6 April 1782
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Virga. In Council Apl. 6th. 1782.

My letters that you miss were sent to the Post Office, and I suppose must have been either mislaid or taken away by Some curious Tory, who will meet with but little gratification in reading them, as they containd nothing of consequence, indeed that Seems to be the Case on both Sides. When I came to the government I found the correspondence establishd and most willingly agreed to keep it up in hopes of knowing what was doing in Congress, except when Secresy was injoin’d; I am disappointed in my expectations & I suppose for good reasons, tho’ when I had the honor of a Seat there I look’d on it as a part of my duty to give Such information. I wish you to transmit me, if to be procured the Sum paid in from each State of the forty for one money, for the use of Congress, and to inform me whether any of them continue to pay it in; This State is much in arrear on that Score. There is in the hands of the Loan Officer and Continental Paymaster a considerable Sum, which I understand is ordered to Philadelphia by the Financier, from which I conclude it will be hoarded up, and a demand of redemption made on us to exchange it dollar for dollar; Should this be the Case you may easily see how injurious it will be to the State: what little we have in circulation is from four to five for one. I am &c
